Citation Nr: 1825572	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chronic fatigue associated with multiple sclerosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to January 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  This being the case here, the TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.  This matter will be addressed in the REMAND section of the decision.

The issues of entitlement to an initial disability rating in excess of 10 percent for chronic fatigue, effective January 28, 2013, and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, from January 28, 2013, her chronic fatigue associated with multiple sclerosis has been controlled by continuous medication.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, effective January 28, 2013, for chronic fatigue associated with multiple sclerosis have been met.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.88b, Diagnostic Code 6354 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the relevant evidence presently of record, including the March 2013 VA examination report.  The VA examiner noted that the Veteran took Provigil daily for fatigue-related symptoms.  At a minimum, the Board finds this evidence to be consistent with the criteria for a 10 percent evaluation under 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Accordingly, the Board will partially grant that benefit, with the understanding that the question of whether an even higher evaluation is warranted and the need for additional development and notification in this case will be addressed in the REMAND section below.


ORDER

Entitlement to an initial disability rating of 10 percent for chronic fatigue associated with multiple sclerosis is granted, effective January 28, 2013, subject to the laws and regulations governing monetary benefits.


REMAND

Concerning the claim for an initial disability rating in excess of 10 percent for chronic fatigue associated with multiple sclerosis, the Board notes that the Veteran's last VA examination to evaluate her disability was in March 2013.  A new VA examination is necessary to determine the current nature, extent, and severity of her service-connected chronic fatigue with associate multiple sclerosis.

In her November 2014 VA Form 9, Substantive Appeal, the Veteran wrote that her chronic fatigue prevented her from acquiring and keeping a part-time job, and that a full-time job would be impossible in her condition.  The Board notes that the Veteran has a combined rating of 80 percent for her service-connected disabilities.  As a result, appropriate notification and adjudication actions should be taken on appeal.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. 
§ 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning these claims.

2. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing her TDIU claim.

3. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of her service-connected chronic fatigue with associated multiple sclerosis.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  

All necessary tests should be performed, and all findings should be reported in detail.  The examiner is requested to interview the Veteran and specify all subjective complaints and objective symptoms associated with her service-connected disability.

4. Then, and after completion of any additional development deemed necessary in light of the Veteran's response to the TDIU notice letter, the AOJ must adjudicate the issues, to include entitlement to a TDIU, complete any other development deemed necessary, furnish the Veteran and her representative with a supplemental statement of the case (if the claims are denied), and give her an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


